Exhibit 3.1 Articles of Incorporation ARTICLES OF INCORPORATION OF BUKA VENTURES INC. FIRST:The name of the corporation is Buka Ventures Inc. SECOND:The registered office of the corporation in the State of Nevada is located at 2470 Saint Rose Pkwy Suite 304, Henderson, NV 89074. The corporation may maintain an office, or offices, in such other places within or without the State of Nevada as may be from time to time designated by the Board of Directors or the By-Laws of corporation. The corporation may conduct all corporation business of every kind and nature outside the State of Nevada as well as within the State of Nevada. THIRD:The objects for which the corporation is formed are to engage in any lawful activity. FOURTH:The total number of common stock authorized that may be issued by the Corporation is five hundred million (750,000,000) shares of common stock with a par value of one tenth of a cent ($0.001) per share and no other class of stock shall be authorized. The corporation may from time issue said shares for such consideration as the Board of Directors may fix. FIFTH:The governing board of the corporation shall be known as directors, and the number of directors may from time to time be increased or decreased in such manner as shall be provided by the By-Laws of the corporation, providing that the number of directors shall not be reduced to fewer than one (1). The first Board of Directors shall be one (1) in number and the name and post officer address of this Director is: Name:Ritesh Chandra Singh Address:21 Luke Street Vatuwaqa, Suva Fiji SIXTH:The capital stock of the corporation, after the amount of subscription price or par value, has been paid in, shall not be subject to assessment to pay the debts of the corporation. SEVENTH:The name and post office address of the Incorporator signing the Articles of Incorporation is as follows: Name:
